Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    June 29, 2016

The Court of Appeals hereby passes the following order:

A16A0483. CEDRICK RHODES v. THE STATE.

        Appellant Cedrick Rhodes appeals from the denial of his motion for new trial
following his conviction on multiple counts of armed robbery, aggravated assault,
possession of a firearm during the commission of a crime, and criminal damage to
property in the first degree. Among other things, Rhodes asserts on appeal that the
trial court abused its discretion by admitting “other acts” evidence pursuant to OCGA
§ 24-4-404 (b) and OCGA § 24-4-403 to prove his intent. In the recent case of Olds
v. State, Case No. S15G1610, ___ Ga. ___ (___SE2d ___) 2016 Ga. LEXIS 393
(decided May 23, 2016), our Supreme Court clarified the law concerning the proper
analysis that our court must employ in deciding the admissibility of such evidence to
prove intent, acknowledging that its previous precedent may have led courts astray
in conducting the balancing test for admissibility, which such evidence must pass
under OCGA § 24-4-403.1 As the Supreme Court stated in Olds, “[t]he application
of the Rule 403 test is a matter committed principally to the discretion of the trial
courts[.]” Id., 2016 Ga. LEXIS 393 at *10. Moreover, it is by no means clear to us
that the trial court would have reached the same result regarding the admissibility of
the extrinsic evidence to prove intent (and accordingly, would not have reached the
same result in deciding Rhodes’ motion for new trial), had the court had the benefit
of the Supreme Court’s decision in Olds to guide it. Accordingly, because this is a
matter committed to the discretion of the trial court in the first instance, and in light

      1
        That section provides that “[r]elevant evidence may be excluded if its
probative value is substantially outweighed by the danger of unfair prejudice,
confusion of the issues, or misleading the jury or considerations of undue delay,
waste of time, or needless presentation of cumulative evidence.”
of the Supreme Court’s recent pronouncement of the law which significantly affects
this analysis, we believe the better course in this case is to vacate the trial court’s
order denying Rhodes’ motion for new trial and remand to the trial court for
reconsideration in light of Olds.2 See State v. Brown, 333 Ga. App. 643, 653 (3) (777
SE2d 27) (2015) (remand necessary when this Court cannot discern whether trial
court applied appropriate test in excluding other-acts evidence and thus cannot
undertake a meaningful review of that order). Following the entry of a new order
upon remand, the parties shall have the right to appeal any adverse ruling by the trial
court in accordance with the applicable procedures governing such appeals.




                                        Court of Appeals of the State of Georgia
                                                                             06/29/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.




      2
         Rhodes also challenges the sufficiency of the evidence and the effectiveness
of trial counsel. We have reviewed the transcript of the evidence submitted at trial
and have little hesitancy in concluding that the evidence was sufficient to support
Rhodes’ convictions of the crimes charged, thus obviating any potential double
jeopardy concerns should the trial court determine that a new trial in this case is
necessary. The remainder of Rhodes’ contentions are more properly addressed in any
future appeal in this case, as necessary.